Entered: January 25th, 2019
                              Case 18-25038   Doc 19   Filed 01/25/19   Page 1 of 3
Signed: January 25th, 2019

SO ORDERED




                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MARYLAND
                                           BALTIMORE DIVISION

         IN RE:                                          BCN#: 18-25038
         STEPHEN DECOURCEY MARSHALL
                Debtor                                   Chapter: 7

         NATIONSTAR MORTGAGE LLC D/B/A MR.
         COOPER
         and its assignees and/or
         successors in interest,
                 Movant/Secured Creditor,
         v.
         STEPHEN DECOURCEY MARSHALL
                 Debtor
         and
         MARK J FRIEDMAN
                 Trustee
                 Respondents


                                               ORDER LIFTING
                                              AUTOMATIC STAY

                   THE COURT having considered the Motion of Nationstar Mortgage LLC d/b/a Mr.

         Cooper for Relief from the Automatic Stay of 11 U.S.C. § 362 (a), the lack of opposition

         thereto and the record herein;

                   IT IS ORDERED, that the automatic stay imposed by 11 U.S.C. §362(a) be lifted,

         as to Nationstar Mortgage LLC d/b/a Mr. Cooper, holder of a certain promissory note

         evidencing an indebtedness established by the lien of a Deed of Trust, so as to enable it

         to exercise its rights under state law as to a property with the address of 4425 Old York


         S&B# 18-278733
                  Case 18-25038   Doc 19   Filed 01/25/19   Page 2 of 3



Road, Baltimore, MD 21212, and recorded among the Land Records of the City of

Baltimore, Maryland in Book 16948 at Page 476. Subsequent to such sale, the Movant

may take all lawful actions in accordance with state law, to take possession of the

property, and shall provide a copy of the Report of Sale and all Audit Reports to the

Bankruptcy Trustee if there is a surplus over and above the debt owed to the foreclosing

noteholder.

I ask for this:


/s/ Malcolm B. Savage, III
William M. Savage, Esquire
Federal I.D. Bar No. 06335
Kristine D. Brown, Esquire
Federal I.D. Bar No. 14961
Thomas J. Gartner, Esquire
Federal I.D. Bar No. 18808
Gregory N. Britto, Esquire
Federal I.D. Bar No. 22531
Renee Dyson, Esquire
Federal I.D. Bar No. 15955
Malcolm B. Savage, III, Esquire
Federal I.D. Bar No. 20300
Nicole Lipinski, Esquire
Federal I.D. Bar No. 19283




S&B# 18-278733
                 Case 18-25038     Doc 19    Filed 01/25/19   Page 3 of 3



                                 Copies are to be sent to:

1.    SHAPIRO & BROWN, LLP
      10021 BALLS FORD ROAD, SUITE 200
      MANASSAS, VA 20109

2.    Stephen Decourcey Marshall
      9120 Georgia Belle Drive                                        Debtor(s)
      Perry Hall, MD 21128

3.    MARK J FRIEDMAN
      DLA PIPER LLP(US)
      THE MARBURY BUILDING
      6225 SMITH AVENUE
      BALTIMORE, MD 21209                                             Trustee


4.    JACK I HYATT
      1866 AUTUMN FROST LANE                                          Debtor's
      BALTIMORE, MD 21209-1131                                        Attorney




                                    END OF ORDER




S&B# 18-278733
